Proceeding pursuant to CPLR article 78 to review respondent’s determination which, after a hearing, found petitioner guilty of conduct unbecoming her position and conduct prejudicial to the order, efficiency and discipline of the service, and dismissed her from further service. Petition granted to the extent that the determination is annulled, on the law, without costs; the matter is remitted to respondent with a direction to afford petitioner and her attorney a reasonable opportunity to respond to the findings and recommendation contained in the Trial Examiner’s report prior to the taking by it of any further action. Under the circumstances of this case, petitioner, having requested to see the Trial Examiner’s report prior to a decision by respondent, should have been given the opportunity to controvert the findings which are the subject of review (Matter of Sorrentino v State Liq. Auth., 10 NY2d 143). We have considered the other contentions raised by petitioner and find them to be without merit. Hopkins, Acting P. J., Latham, Christ, Brennan and Shapiro, JJ., concur.